Citation Nr: 1208626	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  04-12 161	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment.  

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from January 1969 to October 1970.

This case was initially before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claims file was subsequently transferred to the RO in Montgomery, Alabama.

In August 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The matter was remanded for additional development in May 2006.  After completion of the requested development, the case was returned to the Board for appellate disposition.  The Board issued a decision in September 2008 that denied service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment.

The Veteran subsequently appealed the Board's September 2008 determination to the United States Court of Appeals for Veterans Claims (CAVC).

While his claim was pending at the Court, the Veteran's attorney representative and the VA Office of General Counsel (the Parties) filed a Joint Motion requesting that the Court vacate the Board's September 2008 decision and remand the case to the Board for further development and readjudication.  In a July 2009 Order, the Court granted the Joint Motion.  The case was returned to the Board.

Pursuant to the directives of the Joint Motion, the appeal was remanded back to the RO in January 2010.  Upon substantial completion of the remand directives, the case was returned to the Board.  The agency of original jurisdiction (AOJ) substantially complied with the January 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In September 2011, the Board issued a decision denying the Veteran's claim of entitlement to service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

On September 7, 2011, the Board received a request for records pursuant to the Freedom of Information Act (FOIA) dated on August 24, 2011.  Also included with this FOIA request was an implied Motion for Extension of time to submit additional evidence based on completion of review of the FOIA documents.  Before this correspondence was associated with the claims file, the Board inadvertently issued its decision in this matter which was dated and dispatched on September 8, 2011.  Because the FOIA request was received at the Board prior to the date on which the Board's September 2011 decision was dispatched, the September 2011 decision must be vacated to avoid a violation of the Veteran's due process of the law.  

Accordingly, the September 8, 2011 Board decision addressing the issue(s) of entitlement to service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment, is vacated.

On February 28, 2012, the Board responded to your Privacy Act request.  In order to ensure that you have an opportunity to respond, the case will be held in abeyance for 30 days from the date of this order.  




	                        ____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




